DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10404980 B1 (“Zhao”) in view of US 10382772 B1 (“Zhao2).
Regarding claim 1, Zhao discloses an intra prediction method, implemented by a decoder (e.g. see at least video decoder 710 in Fig. 7), comprising: decoding a bitstream (e.g. see at least coded video sequence in Fig. 7) and acquiring a width-to-height ratio (e.g. see at least col. 20, ll. 43-52: e.g. see width-height ratios as illustrated in Figs. 13-14 for a block) of a present coding block (e.g. see at least col. 19, ll. 22-32: e.g. see at least block 1101 in Fig. 11); decoding the bitstream and acquiring a reference block correlated with the present coding block (e.g. see at least col. 24, ll. 30-38: e.g. see neighbor blocks top, left of the current block); obtaining a maximum angular prediction mode and a minimum angular prediction mode both corresponding to the present coding block, wherein the maximum and the minimum angular prediction modes correspond to a width and a height of the present coding block (e.g. see for a square block (width = height), e.g. see at least Fig. 8A (col. 16, ll. 1-10), modes 2-34 with corresponding minimum and maximum angular prediction modes are obtained; for non-square block (width not = height), e.g. see at least Fig. 22 (col. 26, ll. 38-52), modes 2-34 for the square block are modified depending on the specific non-square block shape that results in another minimum and maximum angular prediction modes optimized for the non-square block shape).  
Although Zhao discloses obtaining a maximum angular prediction mode and a minimum angular prediction mode both corresponding to the present coding block, wherein the maximum and the minimum angular prediction modes correspond to a width and a height of the present coding block, it is noted Zhao differs from the present invention in that it fails to particularly disclose adjusting an angular replacement prediction mode corresponding to the reference block based on the width-to-height ratio of the present coding block to obtain an adjusted angular replacement prediction mode, wherein the adjusted angular replacement prediction mode is obtained based on the maximum angular prediction mode and the minimum angular prediction mode without equalizing a distribution of the adjusted angular replacement prediction mode; and taking use of the adjusted angular replacement prediction mode for intra prediction of the present coding block. Zhao2 however, teaches adjusting an angular replacement prediction mode corresponding to the reference block based on the width-to-height ratio of the present coding block to obtain an adjusted angular replacement prediction mode, wherein the adjusted angular replacement prediction mode is obtained based on the maximum angular prediction mode and the minimum angular prediction mode without equalizing a distribution of the adjusted angular replacement prediction mode (e.g. see at least to derive the most probable mode of a current block, when the intra prediction of neighboring blocks are beyond the intra prediction direction range of the current block, the modes of neighboring blocks will be mapped to the nearest direction which is covered by the intra prediction direction range of the current block. For example, if the current block is a square block, and its left block is non-square block and a mode number of the left block is 35. Mode 35 is not covered by the mode range of the current block. So the mode of the left block is mapped to the nearest mode 34, which is covered by the mode range of the current block, e.g. see at least col. 19, ll. 44-55); and taking use of the adjusted angular replacement prediction mode for intra prediction of the present coding block (e.g. see at least intra decoder 872 in Fig. 8).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Zhao and Zhao2 before him/her, to modify the intra prediction with wide angle mode in video coding of Zhao with Zhao2 in order to derive the most probable mode of the current block to improve coding efficiency. 
Regarding claim 2, Zhao in view of Zhao2 further discloses wherein adjusting the angular replacement prediction mode corresponding to the reference block to obtain the adjusted angular replacement prediction mode comprises: adjusting the angular replacement prediction mode according to the maximum angular prediction mode and the minimum angular prediction mode (Zhao2: e.g. see at least to derive the most probable mode of a current block, when the intra prediction of neighboring blocks are beyond the intra prediction direction range of the current block, the modes of neighboring blocks will be mapped to the nearest direction which is covered by the intra prediction direction range of the current block. For example, if the current block is a square block, and its left block is non-square block and a mode number of the left block is 35. Mode 35 is not covered by the mode range of the current block. So the mode of the left block is mapped to the nearest mode 34, which is covered by the mode range of the current block, e.g. see at least col. 19, ll. 44-55; in this example, the maximum angular prediction mode corresponds to mode 34; similarly for the minimum angular prediction mode, if the neighboring block is beyond the intra prediction range of the current block, e.g. mode -2, then it would be mapped to the nearest direction which is covered by the intra prediction direction range of the current block, e.g. mode 2).   The motivation above in the rejection of claim 1 applies here. 
Regarding claim 4, Zhao discloses an intra prediction method, implemented by an encoder (e.g. see at least video encoder 603 in Fig. 6), comprising: acquiring a width-to-height ratio (e.g. see at least col. 20, ll. 43-52: e.g. see width-height ratios as illustrated in Figs. 13-14 for a block)  of a present coding block (e.g. see at least col. 19, ll. 22-32: e.g. see at least block 1101 in Fig. 11); acquiring a reference block correlated with the present coding block (e.g. see at least col. 24, ll. 30-38: e.g. see neighbor blocks top, left of the current block); obtaining a maximum angular prediction mode and a minimum angular prediction mode both corresponding to the present block, wherein the maximum and the minimum angular prediction modes correspond to a width and a height of the present coding block (e.g. see for a square block (width = height), e.g. see at least Fig. 8A (col. 16, ll. 1-10), modes 2-34 with corresponding minimum and maximum angular prediction modes are obtained; for non-square block (width not = height), e.g. see at least Fig. 22 (col. 26, ll. 38-52), modes 2-34 for the square block are modified depending on the specific non-square block shape that results in another minimum and maximum angular prediction modes optimized for the non-square block shape).   
Although Zhao discloses obtaining a maximum angular prediction mode and a minimum angular prediction mode both corresponding to the present coding block, wherein the maximum and the minimum angular prediction modes correspond to a width and a height of the present coding block, it is noted Zhao differs from the present invention in that it fails to particularly disclose adjusting an angular replacement prediction mode corresponding to the reference block based on the width-to-height ratio of the present coding block to obtain an adjusted angular 31/34 replacement prediction mode, wherein the adjusted angular replacement prediction mode is obtained based on the maximum angular prediction mode and the minimum angular prediction mode without equalizing a distribution of the adjusted angular replacement prediction mode; and taking use of the adjusted angular replacement prediction mode for intra prediction of the present coding block. Zhao2 however, teaches adjusting an angular replacement prediction mode corresponding to the reference block based on the width-to-height ratio of the present coding block to obtain an adjusted angular 31/34 replacement prediction mode, wherein the adjusted angular replacement prediction mode is obtained based on the maximum angular prediction mode and the minimum angular prediction mode without equalizing a distribution of the adjusted angular replacement prediction mode (e.g. see at least to derive the most probable mode of a current block, when the intra prediction of neighboring blocks are beyond the intra prediction direction range of the current block, the modes of neighboring blocks will be mapped to the nearest direction which is covered by the intra prediction direction range of the current block. For example, if the current block is a square block, and its left block is non-square block and a mode number of the left block is 35. Mode 35 is not covered by the mode range of the current block. So the mode of the left block is mapped to the nearest mode 34, which is covered by the mode range of the current block, e.g. see at least col. 19, ll. 44-55); and taking use of the adjusted angular replacement prediction mode for intra prediction of the present coding block (e.g. see intra encoder 722 in Fig. 7). The motivation above in the rejection of claim 1 applies here. 
Regarding claim 7, Zhao further discloses a decoder (e.g. see at least video decoder 710 in Fig. 7), comprising: a processor (e.g. see at least col. 15, ll. 55-64: e.g. see one or more processors), a memory storing instructions executable by the processor (col. 4, ll. 4-7: e.g. see non-transitory computer-readable medium storing instructions, e.g. see Fig. 25, col. 28, ll. 18-23), a communication interface (e.g. see at least col. 29, ll. 26-52: e.g. see interface) and a bus configured to connect the processor, the memory and the communication interface (e.g. see at least col. 29, l. 56-col. 30, l. 4: e.g. see bus), wherein when the instructions are executed, the processor implements operations comprising:  decoding a bitstream (e.g. see at least coded video sequence in Fig. 7) and acquiring a width-to-height ratio (e.g. see at least col. 20, ll. 43-52: e.g. see width-height ratios as illustrated in Figs. 13-14 for a block) of a present coding block (e.g. see at least col. 19, ll. 22-32: e.g. see at least block 1101 in Fig. 11); decoding the bitstream and acquiring a reference block correlated with the present coding block (e.g. see at least col. 24, ll. 30-38: e.g. see neighbor blocks top, left of the current block); obtaining a maximum angular prediction mode and a minimum angular prediction mode both corresponding to the present coding block, wherein the maximum and the minimum angular prediction modes correspond to a width and a height of the present coding block (e.g. see for a square block (width = height), e.g. see at least Fig. 8A (col. 16, ll. 1-10), modes 2-34 with corresponding minimum and maximum angular prediction modes are obtained; for non-square block (width not = height), e.g. see at least Fig. 22 (col. 26, ll. 38-52), modes 2-34 for the square block are modified depending on the specific non-square block shape that results in another minimum and maximum angular prediction modes optimized for the non-square block shape).  
Although Zhao discloses obtaining a maximum angular prediction mode and a minimum angular prediction mode both corresponding to the present coding block, wherein the maximum and the minimum angular prediction modes correspond to a width and a height of the present coding block, it is noted Zhao differs from the present invention in that it fails to particularly disclose adjusting an angular replacement prediction mode corresponding to the reference block based on the width-to-height ratio of the present coding block to obtain an adjusted angular replacement prediction mode, wherein the adjusted angular replacement prediction mode is obtained based on the maximum angular prediction mode and the minimum angular prediction mode without equalizing a distribution of the adjusted angular replacement prediction mode; and taking use of the adjusted angular replacement prediction mode for intra prediction of the present coding block. Zhao2 however, teaches adjusting an angular replacement prediction mode corresponding to the reference block based on the width-to-height ratio of the present coding block to obtain an adjusted angular replacement prediction mode, wherein the adjusted angular replacement prediction mode is obtained based on the maximum angular prediction mode and the minimum angular prediction mode without equalizing a distribution of the adjusted angular replacement prediction mode (e.g. see at least to derive the most probable mode of a current block, when the intra prediction of neighboring blocks are beyond the intra prediction direction range of the current block, the modes of neighboring blocks will be mapped to the nearest direction which is covered by the intra prediction direction range of the current block. For example, if the current block is a square block, and its left block is non-square block and a mode number of the left block is 35. Mode 35 is not covered by the mode range of the current block. So the mode of the left block is mapped to the nearest mode 34, which is covered by the mode range of the current block, e.g. see at least col. 19, ll. 44-55); and taking use of the adjusted angular replacement prediction mode for intra prediction of the present coding block (e.g. see at least intra decoder 872 in Fig. 8).  The motivation above in the rejection of claim 1 applies here. 
	Regarding claims 5, 8, 10-11, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Claims 3, 6, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10404980 B1 (“Zhao”) in view of US 10382772 B1 (“Zhao2) in further view of US 2021/0250577 A1 (“Leleannec”). 
Regarding claim 3, although Zhao in view of Zhao2 teaches the adjusted angular replacement prediction mode, it is noted Zhao differs from the present invention in that it fails to particularly disclose wherein the adjusted angular replacement prediction mode comprises: an angular intra prediction mode opposite to the angular replacement prediction mode in direction. Leleannec however, teaches wherein the adjusted angular replacement prediction mode comprises: an angular intra prediction mode opposite to the angular replacement prediction mode in direction (e.g. see opposite direction, e.g. see at least opposite direction is checked for inclusion in the MPM set, e.g. see at least paragraphs [0086], [0109]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Zhao, Zhao2 and Leleannec before him/her, to incorporate Leleannec into the intra prediction with wide angle mode in video coding of Zhao as modified by Zhao2 in order to improve the compression performance of conventional video by improving the intra prediction with a QTBT structure and adapt the prediction directions to the block shape to improve the prediction accuracy over the currently defined set of prediction directions. 
Regarding claims 6, 9, 12, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the request for interview, the Examiner believes the present office action includes all the information needed for advancing the prosecution. If the Applicant wishes to initiate an interview upon review of the office action, an interview request form can be submitted or a call with Examiner can be made to ask for an interview. As a reminder, in every instance where reconsideration is requested in view of an interview with an examiner, a complete written statement of the reasons presented at the interview as warranting favorable action must be filed by the applicant. An interview does not remove the necessity for reply to Office actions as specified in §§ 1.111  and 1.135.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ko et al., US 20210037259 A1, discloses VIDEO SIGNAL PROCESSING METHOD AND APPARATUS
Zhao et al., US 20200007860 A1, discloses METHOD AND APPARATUS FOR INTRA PREDICTION FOR NON-SQUARE BLOCKS IN VIDEO COMPRESSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485